In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 11-727V
                                          (Not to be published)

*****************************
                            *
JOYCE DIXON-ROBINSON,       *
                            *
                Petitioner, *                                             Filed: September 16, 2014
                            *
          v.                *                                             Decision by Stipulation; Damages;
                            *                                             Influenza (“Flu”) Vaccine;
                            *                                             Guillian-Barre Syndrome (“GBS”)
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Ryan Daniel Pyles, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                  DECISION AWARDING DAMAGES1

        On November 2, 2011, Joyce Dixon-Robinson filed a petition seeking compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that as a result of
receiving the influenza (“flu”) vaccine on November 5, 2008, she developed Guillian-Barre
syndrome (“GBS”) and subsequent disability.



1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        Respondent denies that Petitioner’s alleged injury and/or any other injuries were caused
by her receipt of the flu vaccine. Moreover, Respondent denies that the flu vaccine caused
Petitioner’s current disabilities. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation filed September 16, 2014, that the issues before them can be
settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

        The stipulation awards:

                  A lump sum of $5,950.52, for reimbursement of a State of Wisconsin Medicaid
                   lien. The award shall be in the form of a check payable jointly to Petitioner and
                   Optum (75 Remittance Drive, Suite 6019; Chicago, IL 60675-6019; ATTN: Mr.
                   Oleg Galper / Case No. 13005565). Petitioner agrees to endorse this payment to
                   Optum;

                  A lump sum of $15,518.34, for reimbursement of a second State of Wisconsin
                   Medicaid lien. The award shall be in the form of a check payable jointly to
                   Petitioner and the Wisconsin Department of Health Services (5615 High Point
                   Drive, Suite 100; Irving, TX 75038 9984; Attention: Ms. Kirah Shirk / Case No.
                   158125). Petitioner agrees to endorse this payment to the Wisconsin Department
                   of Health Services; and

                  A lump sum of $170,000.00 in the form of a check payable to Petitioner. This
                   amount represents compensation for all damages that would be available under
                   42 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3


        IT IS SO ORDERED.

                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master

3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.

                                                      2